Citation Nr: 9928265	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active duty in the Navy from March 1972 to 
March 1983.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana that, in part, denied 
reopening of the appellant's claim of entitlement to service 
connection for a psychiatric disorder.  Subsequent to a Board 
decision and remand issued in July 1997, the appellant's 
service connection claim was reopened and remanded to the RO 
for additional development.  The RO has now returned the case 
to the Board for appellate review. 

The Board notes that the RO, in its December 1998 
Supplemental Statement of the Case (SSOC) analyzed the issue 
as being one of new and material evidence and not one of 
direct service connection in light of the July 1997 Board 
decision that reopened the appellant's claim after finding 
that new and material evidence had been submitted.  However, 
the RO did essentially review the evidence on the merits, 
and, in light of the grant of service connection in the 
decision below, the Board finds the RO's characterization of 
the issue as new and material evidence to be harmless error.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  It is more probable than not that an acquired psychiatric 
disorder was initially manifested in service and that the 
current condition is related thereto.



CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the appellant, 
the evidence is in equipoise and warrants service connection 
for an acquired psychiatric disorder, classified as paranoid 
schizophrenia, as incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1131, 1132, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the allowance of appellant's claim of entitlement 
to a psychiatric disorder, the Board finds that this claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), and the evidence of record adequate.

This case was previously before the Board in July 1997.  At 
that time the Board found the evidence was sufficient to 
reopen the appellant's claim of entitlement to service 
connection for a psychiatric disorder.  Pursuant to the VA's 
duty to assist the veteran in the development of his claims, 
the case was remanded for further development.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159.  The requested 
development included the scheduling of a VA psychiatric 
examination and the entering of a medical opinion.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303.  
A chronic disease listed in 38 C.F.R. § 3.309(a), such as a 
psychosis, will be considered to have been incurred in 
service if it is manifest to a degree of 10 percent or more 
one year following the date of separation from service even 
though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease occurred in service.  38 C.F.R. 
§ 3.303(d).

A review of the appellant's service medical records reveals 
that he underwent an entrance medical examination in November 
1971; he did not complain of any psychiatric symptoms or 
problems and he was found to be psychiatrically normal.  The 
appellant underwent another medical examination in April 
1972, for Officer Candidate School; again, he did not 
complain of any psychiatric symptoms or problems and he was 
found to be psychiatrically normal.  The appellant 
subsequently underwent a reenlistment examination in February 
1979.  The report of medical history indicates that he did 
not complain of any psychiatric symptoms or problems and he 
was found to be psychiatrically normal.  In July 1982, the 
appellant was prescribed Antabuse for a problem with alcohol 
abuse.  

The next month, he underwent an interview in which he 
indicated that he began to use alcohol to relieve stress 
approximately two to three years previous.  He was noted to 
have undergone a change in personality, increasing health 
problems, difficulty with recent memory and concentration, 
very poor quarterly marks and increasing feelings of 
paranoia.  While he indicated having problems with 
communicating with his peers in high school, he did graduate 
and lettered in football and basketball.  He also described 
an adequate social life and attendance at a vocational school 
for a year after high school.  There was no mention of any 
psychotic symptomatology.

A note dated in January 1983 indicates that the appellant was 
again interviewed and questioned about his poor performance.  
He stated that no division wanted him for duty and that he 
was labeled.  He also stated that he had not used any alcohol 
since October.  The mental status examination demonstrated a 
disorganized thought process, poor memory, no attention to 
detail, wandering responses, highly concrete thinking, poor 
judgment and a focus on immediate needs.  His intellectual 
functioning was estimated to be borderline.  The clinical 
impression was limited intellectual functioning, chronic 
alcoholism, and inadequate personality.

The appellant underwent a separation examination in March 
1983.  He checked on the associated report of medical history 
that he had frequent trouble sleeping, and that he suffered 
from depression or excessive worry, and from nervous trouble.  
The medical examination did not address these complaints, but 
he was assessed as being psychiatrically normal.  

Review of the post-service medical records private medical 
records indicates that the appellant was seen at a VA 
facility in August 1984 for complaints concerning his 
'nerves' which he said he had had since high school.  He 
stated that he had had "a nervous breakdown five to six 
months" previous.  He refused admission to the VA, so he was 
prescribed Elavil and it was recommended that he be followed 
at the Mental Health Center in Farmerville.

Subsequently, the appellant was diagnosed with chronic 
undifferentiated schizophrenia in September 1985.  He was 
noted to have been walking the streets for two months, 
walking 16 miles a day.  On physical examination, obvious 
weight loss was noted.  A VA psychiatric evaluation 
undertaken shortly thereafter indicated that the appellant 
stated that he had not had any previous psychiatric 
hospitalizations and that his nervous problems had started 
when he was a teenager.  The appellant admitted to similar 
psychotic attacks that were not as severe with these prior 
attacks dating back to before his entry into the Navy.  

The March 1990 Ruston Mental Health Center evaluation report 
noted that the appellant was seen in 1984 at the VA Hospital 
and placed on Elavil.  The appellant was noted to report 
having nerves in high school.  The evaluator opined that the 
appellant had apparently never been entirely free of 
psychosis and that the possible beginnings of his 
schizophrenia were in high school, although he was not 
diagnosed in service.

The Social Security Administration arranged for a psychiatric 
evaluation of the appellant that was conducted in March 1991.  
The examining psychiatrist indicated that he did not have 
access to the appellant's service medical records which would 
be necessary in order to accurately designate an onset date.  
However, that psychiatrist did opine that "it would be 
possible that he was showing some type of symptomatology 
while in the military and behavioral activity could have 
hastened discharge from the Navy."  The psychiatrist further 
stated that schizophrenia usually has an onset at a younger 
age and that it was "entirely appropriate" that the 
appellant "could have had symptomatology both in the Navy 
and before."

The appellant underwent a VA psychological examination in 
October 1998.  After testing and an examination, the 
psychologist stated that there was strong evidence to support 
the presence of schizophrenia, mental retardation and mood 
disorder.  She stated that during the appellant's active duty 
he may have been functioning in the Borderline Intelligence 
Functioning range and that his mental retardation can be 
considered to be congenital.  The psychologist further stated 
that it was difficult to determine exactly when the 
appellant's first psychotic episode occurred and that though 
he may have had a predisposition to present with mental 
illness, it did appear that he functioned within the Navy 
structure and then after discharge, he was unable to adapt to 
stress.  The psychologist went on to say that it was 
questionable that the appellant at some point did not display 
some type of prodromal phase symptoms or signs that were 
dismissed by his superiors as attributable to something else, 
meaning that it was likely that he did experience the 
prodromal phase in-service.  In addition, she noted that the 
appellant complained of psychological problems during his 
pre-discharge physical.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  In this regard, it is the policy of 
the VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the veteran.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.

While there is some medical evidence of record relating to 
statements made by the appellant that the onset of his 
psychiatric disorder may have predated his service in the 
Navy, there is no clinical evidence of record to support 
this.  Furthermore, the appellant served for a number of 
years without incident and was determined to be 
psychiatrically normal on three occasions prior to his 
difficulties in 1982.  Because there was no notation made on 
the entrance examination regarding psychiatric problems, the 
appellant is entitled by law to the presumption of soundness 
under 38 C.F.R. § 3.304(b) because a psychiatric disability 
had not been noted at entry.  In addition, the Board finds 
that there was no clear and unmistakable (obvious or 
manifest) evidence of record to demonstrate that a 
psychiatric disability existed prior to service to rebut the 
presumption of soundness.  

A psychiatrist has opined that the appellant's current 
schizophrenia may have been manifested by some type of 
symptomatology while he was in the Navy, including behavioral 
activity that could have hastened his discharge from service.  
There is some evidence in the service medical records that, 
in fact, the appellant did exhibit problem behavior in the 
early 1980s, including drinking, that resulted in 
disciplinary action and in his 1983 discharge.  The Board 
notes that, while a disorganized thought process, poor 
memory, no attention to detail, wandering responses, highly 
concrete thinking, poor judgment and a focus on immediate 
needs were all noted during his January 1983 interview, these 
symptoms were apparently attributed to his diagnosis of 
chronic alcoholism; post-service the appellant has never been 
diagnosed with, or treated for, alcoholism.  What he was 
diagnosed with shortly after service was schizophrenia.  
Furthermore, within 17 months after service, the appellant 
needed admission to a psychiatric facility, but refused and 
so was merely prescribed Elavil and told to get outpatient 
treatment.  It also appears that the schizophrenia was 
manifested by appreciable symptoms within the year that 
followed the appellant's separation from active service on 
March 12, 1983.  It was, as noted, also likely manifested 
prior to separation by prodromal phase symptoms, such as the 
change in personality, increasing health problems, difficulty 
with recent memory and concentration, and increasing feelings 
of paranoia observed in August 1982, as well as those above-
noted symptoms documented in the January 1983 interview.  
Resolving the benefit of the doubt in favor of the appellant, 
the evidence is in equipoise and warrants service connection 
for an acquired psychiatric disorder, classified as 
schizophrenia, which was most likely manifested by prodromal 
phase symptoms during service.  Schizophrenia may therefore 
be service connected.


ORDER

Service connection for an acquired psychiatric disorder, 
classified as schizophrenia, is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

